GARRECHT, Circuit Judge
(dissenting).
Petitioners assert that the transcript heretofore filed by respondent is incomplete in this, that certain exhibits and offers of evidence were made by petitioners during the trial which were refused and rejected. Such offers and rulings respondent has refused to make á part of the record. That these assertions are true is' admitted. Petitioners insist that these exhibits and evidence are 'an important part of their. defense to this action. Respondent claims that the exhibits and evidence are immaterial. It is further *856charged by .petitioners and admitted by respondent that certain other evidence offered by petitioners was received, but thereafter, and before such evidence was transcribed, the examiner who conducted the hearing on behalf of respondent ordered the court reporter to delete such testimony from the record. It is thus made to appear, which is admitted by all parties, that the record which respondent has filed in this court is not a full, true and correct transcript of all that took place in the course of the hearing.
I believe this court should require these omissions to be supplied so that the court may intelligently pass on the materiality and relevancy of the proffered proof and determine for itself whether or not it constitutes a defense to the action.